Citation Nr: 0213151	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  98-20 226	)	DATE
	)
	)
                     
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for memory loss, to 
include service connection for an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
service connection for an undiagnosed illness.

3.  Entitlement to service connection for sore joints, to 
include service connection for an undiagnosed illness.

4.  Entitlement to service connection for a respiratory 
condition, to include service connection for an undiagnosed 
illness.

(The issue of entitlement to service connection for an 
acquired psychiatric disability will be the subject of a 
later decision by the Board of Veterans' Appeals (Board).)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from March 1, 1990, to October 
13, 1993, including Persian Gulf War service in the Southwest 
Asia theater of operations from January 1, 1991, to July 31, 
1991.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board is undertaking additional development concerning 
the issue of entitlement to service connection for an 
acquired psychiatric disability pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  Competent medical evidence does not show that the veteran 
currently suffers from memory loss.

3.  The veteran's chronic fatigue is related to service.

4.  The veteran's sore joints are related to service.

5.  Competent medical evidence does not show that the veteran 
currently suffers from any respiratory condition.

CONCLUSIONS OF LAW

1.  Memory loss was not incurred as a result of either active 
service or an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2001).

2.  Chronic fatigue syndrome was incurred in active service 
as the result of an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2001).

3.  Sore joints were incurred in active service as the result 
of an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (Dec. 27, 2001); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2001).   

4.  A respiratory condition was not incurred as a result of 
active service or an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Board is satisfied that the RO has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claims, as well as the 
applicable laws and regulations, as indicated in rating 
decisions, the statement of the case, the supplemental 
statements of the case and letters from the RO that included 
detailed information concerning the development necessary for 
Persian Gulf War claims.  In this regard, the Board points 
out that in the supplemental statement of the case issued in 
March 2001, the RO informed the veteran of the specific 
provisions of the VCAA.  The Board also finds that the RO met 
its duty to assist by making satisfactory efforts to ensure 
that all relevant evidence was associated with the claims 
file, noting that it contains service medical records, 
private records, social security records and VA treatment 
records.  The veteran was also given several VA examinations 
and the opportunity for a hearing.  

II. Applicable Law

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 1131.  It may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309 (2001).  If 
there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required.  
38 C.F.R. § 3.303(b).  Also, service connection may be 
granted for disease that is diagnosed after discharge, when 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that this veteran is also a Persian Gulf 
veteran as defined at 38 C.F.R. § 3.317(d).  With respect to 
claims involving Persian Gulf War service, 38 U.S.C.A. § 1117 
authorizes VA to compensate any veteran with a chronic 
disability resulting from an undiagnosed illness or a 
combination of undiagnosed illnesses manifesting either 
during this period of service or within the applicable 
presumptive period.  See also 38 C.F.R. §§ 3.317(a)(1), (5).  
Per 38 C.F.R. § 3.317(a)(1), a veteran may receive 
compensation if he exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
the ones listed in 38 C.F.R. § 3.317(b), provided that such 
disability becomes manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006, and by history, physical examination and 
laboratory tests, cannot be attributable to any known 
clinical diagnosis.  See also 66 Fed. Reg. 56614-5 (Nov. 9, 
2001).

Per 38 C.F.R. § 3.317(a)(2), "objective indications of 
chronic disability" include "signs" of objective medical 
evidence perceptible to an examining physician and other 
"non-medical indicators" that are capable of independent 
verification.  Under 38 C.F.R. § 3.317(a)(3), disabilities 
existing for six months or more and those that exhibit 
intermittent periods of improvement and worsening over a six-
month period are considered "chronic," and the six-month 
period is to be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.           

38 C.F.R. § 3.317(b) provides an initial suggested list of 
signs or symptoms that may be manifestations of undiagnosed 
illness.  Several of the listed signs or symptoms relate to 
the veteran's claims, including fatigue, sleep disturbances, 
joint pain, neuropsychological signs or symptoms, and signs 
or symptoms involving the respiratory system.  Id.   

Per 38 C.F.R. § 3.317(c), compensation will not be paid if 
there is affirmative evidence that an undiagnosed illness 
was: (1) not incurred during active service in the Southwest 
Asia theater of operations during the Persian Gulf War; (2) 
caused by a supervening condition or event that occurred 
between the veteran's departure from active duty in Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) the result of willful 
misconduct or the abuse of alcohol or drugs.

On December 27, 2001, the President signed into law H.R. 
1291, the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976, effective March 1, 
2002, which contains new provisions relating to Persian Gulf 
War veterans.  Section 202 of the Act expands compensation to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome and 
irritable bowel syndrome, as well as any diagnosed illness 
that the Secretary determines by regulation to be service-
connected.  In addition, the statute extended the period of 
time in which the VA may determine that a presumption of 
service connection should be established for a disability 
occurring in Gulf War veterans to September 30, 2011.  

III. Service Connection for Memory Loss

The veteran's service medical records are silent for 
complaints or clinical findings pertaining to memory loss.  
The file does contain May 1997 statements from the veteran's 
mother, father and fiancée, as well as several statements 
from the veteran, attesting that upon his return from 
service, he exhibited a lack of concentration and poor 
memory.    

At a May 1997 VA neuropsychological evaluation, the examiner 
found that clinical testing could not confirm complaints of 
decreased concentration and memory loss.  An April 1998 
report by A.N.J., M.D., noted a history of memory problems 
since the veteran's Gulf War service.  At a May 1998 VA 
mental disorder consultation, the veteran was able to give a 
detailed accounting of historical and current events, and so 
the examiner made no diagnosis relative to memory loss.  A 
June 1998 private medical report by D.J.B., M.A., and A.E.J., 
Ph.D., noted normal clinical findings for memory.

A December 1998 hospital discharge summary from the VAMC in 
Washington, D.C., included a comment as to multiple 
unexplained symptoms, including memory loss.  A concurrent 
treatment note stated that there was no definitive organic 
etiology for the veteran's symptoms, and that they had a 
predominantly psychiatric component.  The report also noted 
that there was no apparent pre-existing condition prior to 
the veteran's service.

A December 1998 private medical examination report by D.J.C., 
M.D., for a Gulf War research study, noted complaints of 
impaired concentration and memory.  A December 1998 VA 
neuropsychological evaluation indicated that clinical testing 
for memory was essentially normal.  The examiner commented, 
however, that it is likely that the veteran's perceived 
memory problems are related to the decreased learning 
efficiency and wavering attention associated with significant 
psychiatric symptoms such as those being experienced by the 
veteran.  (The Board notes that the evidence in the claims 
file reflects that the veteran has been assigned multiple 
psychiatric diagnoses.) 

The Board observes that there is no documentation of memory 
loss in the service medical records, as well as no current 
diagnosis of memory loss based upon the results of clinical 
testing, and so finds that this claim cannot be directly 
service-connected.  See 38 C.F.R. § 3.303.  The claim is also 
subject to the Persian Gulf War veteran provisions for 
undiagnosed illness, but the Board finds that service 
connection is not warranted under these provisions either, as 
the aforementioned lay statements are not the "independently 
verifiable evidence" necessary required for the claim, and 
so there is no objective medical evidence or non-medical 
indicators of chronic illness as required under 38 C.F.R. 
§ 3.317(a)(2).  Additionally, the Board notes the opinion of 
the VA psychologist that any current cognitive problems that 
the veteran experiences, including perceived memory loss, are 
likely manifestations of a psychiatric disorder.  Because 
these symptoms have been attributed to a known psychiatric 
disorder, service connection for memory loss may not be 
granted based on the presumptive provisions pertaining to 
veterans of the Persian Gulf War.  See VAOPGCPREC 8-98. 

IV. Service Connection for Fatigue and for Sore Joints

The service medical records document occasional flu and cold 
symptoms, and note fatigue in December 1992 in connection 
with gastroenteritis and dehydration.  The records also 
document March 1990 knee pain complaints and a June 1993 left 
foot contusion.  Lay statements submitted after service refer 
to current fatigue, including the veteran's need for sleep 
for 10 to 12 hours each day, and constant joint pain.  
At an April 1997 VA joints examination and a May 1997 general 
medical examination, shoulder x-rays were normal, but April 
1997 knee x-rays showed evidence of early arthritic changes.  
Clinical joints testing was normal.  The veteran was given a 
diagnosis of arthralgia of the knees, shoulders, ankles and 
back. 
Dr. J.'s April 1998 report included a diagnosis of multiple 
arthralgias, and the examiner noted that the veteran related 
discomfort mainly in the knees, as well as discomfort in 
other joints with activity.  A September 1998 x-ray report 
for the left knee showed normal findings.  The December 1998 
hospital discharge summary from the VAMC in Washington, D.C., 
noted multiple unexplained symptoms, including chronic 
fatigue and joint pain.  A concurrent December 1998 treatment 
note indicated that the veteran was seen by the Rheumatology 
Department and diagnosed with chronic fatigue syndrome (CFS).  
After the December 1998 examination for a Gulf War research 
study, Dr. C. reported that based upon a documented history 
of fatigue, arthralgias and myalgias, he discussed a 
diagnosis of CFS with the veteran.  

The Board finds that these claims cannot be directly service-
connected because there is no evidence of chronicity of the 
conditions in service.  See 38 C.F.R. § 3.303.  The Board 
does find, however, that they may be service-connected under 
the provisions available to Gulf War veterans for undiagnosed 
illnesses.  The Board considers the lay statements of the 
veteran and others as to his fatigue and joint pain to be 
"independently verifiable evidence" as required per 
38 C.F.R. § 3.317(a)(2).  The Board also finds that the April 
1997 and April 1998 reports assessing multiple arthralgias, 
as well as the December 1998 private medical report of Dr. C. 
noting fatigue and joint pain and assessing a CFS diagnosis, 
to be objective medical indicators substantiating chronic 
illness.  Further, there are VA and private medical records 
of fatigue and joint pain complaints in the file lasting at 
least six months, showing the chronicity required by 
38 C.F.R. § 3.317(a)(3).  The Board finds that the medical 
evidence shows that the veteran's CFS manifested to a degree 
of 10 percent or more following service per 38 C.F.R. 
§ 3.317(a)(1)(i).  See also 38 C.F.R. § 4.88b, Diagnostic 
Code 6354.  The Board also observes that the law has recently 
been changed to include CFS on the list of undiagnosed signs 
or symptoms.  The Board accordingly holds that both of these 
claims should be service-connected.  See 38 C.F.R. § 3.102.  

V. Service Connection for a Respiratory Disorder

The service medical records note occasional respiratory 
problems, including complaints in November 1991 of flu-like 
symptoms lasting for two days and a cough with rusty-colored 
sputum.  In September 1992, the veteran reported rusty thick 
sputum with every cough, ongoing for the past 18 months, but 
a concurrent chest x-ray report was normal, and restrictive 
airway disease was a suggested diagnosis.  Lay statements 
submitted after service assert continued and similar 
respiratory problems.

At the May 1997 VA general medical examination, clinical 
findings were normal, including a concurrent chest x-ray.  
The examiner gave a possible diagnosis of bronchitis and 
ordered a sputum culture, the results of which were normal.  
At an April 1998 VA respiratory examination, the veteran 
complained of coughing up sputum and wheezing attacks, but 
concurrent pulmonary function test results were normal.  The 
examiner found no indication of chronic lung disease, stated 
that the noted symptoms were not attributable to any known 
clinical conditions, and opined that the wheezing may be due 
to panic attacks.  Dr. J.'s April 1998 examination report 
included normal clinical findings for the chest.  The 
December 1998 hospital discharge summary from the VAMC in 
Washington, D.C., noted multiple unexplained symptoms 
including shortness of breath and chest pain.    

The Board finds that the veteran's claim is not subject to 
direct service connection because there is no competent 
medical evidence of a chronic disorder developing during 
service or currently existing.  See 38 C.F.R. § 3.303.  The 
claim is also subject to the provisions available to Gulf War 
veterans for undiagnosed illnesses, but the Board finds that 
it cannot be service-connected under these provisions, 
either.  There is simply no objective medical evidence or 
evidence of independently verifiable non-medical indicators 
that a chronic respiratory condition manifested in service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or has manifest to a degree of 10 percent or more 
after service.  See 38 C.F.R. § 3.317.


ORDER

Service connection for memory loss is denied.

Service connection for chronic fatigue syndrome is granted.

Service connection for sore joints is granted.

Service connection for a respiratory condition is denied.


		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

